Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art fails to discloses the claimed clasp and its ability to connect the main body to the tongue and its connecting method as defined by a clasp for an item of jewelry, comprising a main body having a top, bottom, front, rear, right, and left sides, the top side of the main body defining a top surface, the main body is adapted to be coupled to an end of a chain for an item of jewelry, the main body has a through-hole extending from the top side of the main body to the bottom side of the main body, and the main body has a main-body protrusion disposed from the right side of the main body and horizontally into and over a portion of the through-hole; and a tongue having a tongue base and a mating projection, wherein the tongue base is adapted to be coupled to an end of a chain for an item of jewelry, the mating projection includes two extended members separated by a space that is sized to be inserted into the through-hole and to receive the main-body protrusion when the clasp is engaged, each of the two extended members having a distal end, and the two extended members are joined at the distal end with a joining member that extends downward and is sized to substantially fill the through-hole when the clasp is engaged with the protrusion disposed above the joining member; wherein when the mating projection of the tongue is inserted into the through-hole and rotated back to a fully seated position relative to the main body and slidably positioned to engage the protrusion with the main body, the fully seated tongue having an upper surface, the tongue joining member is disposed to fill the through-hole to substantially form a flat contiguous bottom surface with the main body and the tongue, the upper surface of the fully seated tongue lies in a flat plane relative to the top surface of the main body, and the protrusion on the main body overlaps the joining member of the tongue within the space separating the two extended members on the mating projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677